DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "at least the lower portion of each of the first and second opposing sides" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 28, the amended claim recites that in the absence of the force, the open position is a non-resting position.  However, as evidenced by both the subject matter of claim 24 and [0022], [0029], & [0031] of the specification as filed, the clip returns to its closed resting position when the force is released.  Therefore, the claim is unclear because it is not readily apparent whether the claim seems to infer that the clip can have an open position (which is a non-resting position) in the absence of the force (in other words, the clip can stay in the open position absent the force for some amount of time), or whether it intends to say that removal of the force when the clip is in the open position means that the clip will return to a resting position, therefore rendering the claim indefinite.  


 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 10, 11, 13-15, 23, and 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voegele (US Pat. No. 6,425,903 B1) (previously of record).
Regarding claim 1, Voegele discloses a surgical clip and clip applicator system, comprising: at least one clip 10 (Figs. 1-3) comprising: first and second opposing sides 12, 13 (Figs. 1-3) extending from a top portion 11 (Figs. 1-3), wherein the first and second opposing sides 12, 13 terminate at first and second tips 19, 20 (Figs. 1-3) positioned below the top portion with a first distance between the first and second tips 19, 20, thereby placing the clip in a closed resting position (Figs. 1-4); wherein edges of the top portion 11 and the first and second opposing sides 12, 13 forming opposing front and back faces at least substantially perpendicular to the first and second opposing sides 12, 13; a first groove 37 (Figs. 1-3) formed in the first side 12, the first groove 37 extending from the front face to the back face, the first groove 37 having a top inner surface formed by a bottom surface of a region of the top portion 11 extending over the first side 12 (best seen in Fig. 2); and a second groove 38 (Figs. 1-3) formed in the second side 13, the second groove 38 extending from the front face to the back face, the second groove 38 having a top inner surface formed by a bottom surface of a region of the top portion 11 extending over the second side 13 (best seen in Fig. 2), where the first groove 37 is substantially parallel to the second groove 38 and wherein the first and second grooves 37, 38 are substantially perpendicular to the front and back faces at a region of the front and back faces adjacent to the first and second tips (Figs. 1-3); and a clip applicator 31 (Figs. 4-9) having inwardly turned tracks 34 (Figs. 4-9) at an end of the clip applicator 31; wherein the first and second grooves 37, 38 are each configured to engage the inwardly turned tracks 34 of the clip applicator 31 such that, when a force is applied to the clip (via pushing member/actuator 35 - Figs. 7-9), the first and second sides 12, 13 bend outwardly away from each other (Figs. 7-9), thereby increasing the distance between the tips 19, 20 to a second distance between the tips 19, 20 (Figs. 8-9), wherein the second distance between the tips is greater than the first distance (first distance seen in Fig. 4) between the tips, thereby placing the clip in an open position.
Regarding claim 2, Voegele further discloses wherein the first and second grooves 37, 38 are each configured to engage inwardly turned tracks 34 at an end of the clip applicator 31 such that when a push rod 35 of the clip applicator 31 is used to apply pressure to the top portion 11, the first and second sides 12, 13 bend outwardly away from each other (Figs. 7-9), thereby increasing the distance between the tips 19, 20 to the second distance between the tips 19, 20 (Fig. 9).  
Regarding claim 3, Voegele further discloses wherein the first and second grooves 37, 38 are each configured to engage inwardly turned tracks 34 of the clip applicator 31, where a distance between the inwardly turned tracks 34 decreases at an end of the clip applicator 31 (tracks curve inward at the distal end of applicator 31), such that when a force is applied to the top portion of the clip, the clip moves within the tracks toward the end of the clip applicator 31 thereby increasing the distance between the tips 19, 20 to the second distance between the tips (Figs. 7-9).  
Regarding claim 7, Voegele further discloses wherein the region of the top portion 11 extending over the first side 12 forms two opposing wings extending a non- zero distance beyond the first and second sides so that a length of the top portion is greater than a length between an outer surface of the first side and an outer surface of the second side (see annotated Fig. 2 below - d1>d2).  

    PNG
    media_image1.png
    418
    440
    media_image1.png
    Greyscale

Regarding claim 10, Voegele further discloses wherein the center of the top portion 11 is concave (see annotated Fig. 2 below – note that the claim doesn’t say that the top surface of the top portion is what is concave, only that the center of the top portion is concave).
  
    PNG
    media_image2.png
    407
    253
    media_image2.png
    Greyscale

Regarding claim 11, Voegele further discloses wherein the top portion 11 is concave (at 29 and 30; Fig. 2), wherein a top surface of the top portion 11 above the first side forms a first angle with a top surface of the top portion 11 above the second side in the closed resting position, and wherein the top surface of the top portion 11 above the first side forms a second angle with the top surface of the top portion 11 above the second side in the open position, where the first angle is greater than the second angle (see angle in Fig. 7 (closed/resting) vs. Fig. 9 (open)).  
Regarding claim 13, Voegele further discloses wherein at least the lower portion of each of the first and second opposing sides 12, 13 is convex (see annotated Fig. 2 below).  

    PNG
    media_image3.png
    378
    258
    media_image3.png
    Greyscale

Regarding claim 14, Voegele further discloses wherein the clip is composed of a bioabsorbable material (column 8, lines 13-22).  
Regarding claim 15, Voegele further discloses wherein the clip is composed of a radiolucent material (see Col. 8, lines 30-32, a known biocompatible agent to lower friction within the scope of Voegele’s disclosure is disclosed by US 5,407,445 to Tautvydas at Col. 4, lines 32-38 as being radiolucent).
Regarding claim 23, the limitation ‘wherein the first distance of the closed resting position is designed to accommodate a thickness of everted tissue edges to which the clip is to be applied while maintaining sufficient gripping force thereon’ is dependent on the everted tissue thickness.  No further structural features/limitations have been added via this limitation and it is considered that the first distance between the tips of Voegle’s clip (closed resting position of the clip best seen in Fig. 1) would be capable of accommodating a thickness of everted tissue edges if the thickness were complimentary to the first distance, which is purely situational.  See Response to Arguments section above, as well.
Regarding claim 25, Voegele further discloses wherein said open position is an intermediate open position (see Fig. 8, which is an intermediate open position as compared to Fig. 9’s full open position).
Regarding claims 26-27, Voegele further discloses said at least one clip being recoverable from deformation; said at least one clip being temporarily deformable (see Col. 8, lines 13-22, the marker can be made of absorbable polymers; Applicant’s specification states at [0025] that the clip can be made of an absorbable polymer, therefore since the clip is disclosed as being made of the same material disclosed by Voegele, then Voegele’s device would be recoverable from deformation as well, in addition, it would be temporarily deformable).
Regarding claim 28, Voegele further discloses wherein, in the absence of the force, said open position is a non-resting position (see Fig. 9, Applicant’s specification refers to the closed position as the resting position in numerous instances, therefore when in the open position the clip would be in a non-resting position since resting would correspond with closed and non-resting would correspond with open).

Allowable Subject Matter
Claims 4-6, 8, 9, 12, 16-22, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  See MPEP 704.01.

Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive.  
Applicant incorporates their arguments found in previous communications.  In response, the Examiner incorporates all Response to Arguments sections of previous Office Actions or other office communications.
With respect to claim 10, as shown in the rejection above, the claim does not specify that the top surface of the top portion at the center is concave, only that the center of the top portion is concave.  The diagram shows where the top surface has a concavity at its center.  Accordingly, Applicant’s arguments are not persuasive.  With respect to claim 13, as shown in the rejection above, the diagram shows where, in the lower portion of the first/second sides, there is a convexity.  Accordingly, Applicant’s arguments are not persuasive.  Regarding claim 25, Figs. 8-9 both show “open positions” – Fig. 8 is an intermediate open position and Fig. 9 is a full open position.  The rejection specified in claim 1 that the open position referred to both Figs. 8 and 9.  Accordingly, it is unclear as to what Applicant seeks clarification with respect to the rejection.  
With respect to claims 26-27, Applicant states that there are many different types of absorbable polymers, with some being recoverable from deformation and/or temporarily deformable while others are not.  The Examiner does not disagree with this statement.  However, the claim is open ended using the term “comprising”, and therefore the scope of the claim covers clips made of all the materials disclosed in Applicant’s specification.  Since Voegele’s markers are disclosed as being made of absorbable polymers (at Col. 8, line 19), just as in Applicant’s specification at [0025], then presumably there is overlap between the two sets of “absorbable polymers”.  While some of those are recoverable from deformation and/or temporarily deformable while others are not, the claim does not limit in any way as to which absorbable polymer is within the scope of the claim (e.g., by limiting the absorbable polymers to ones which are not recoverable from deformation and/or temporarily deformable).  Moreover, nothing in Voegele’s disclosure prevents the clip from being “recoverable from deformation” or “temporarily deformable”.  The clip is made of a material that is flexible and can be deformed, and then returned towards its original state.  For example, the legs could be spread apart even further that in Fig. 9, and then brought back to the orientation of Fig. 9.  Thus, the clip is both “recoverable from deformation” and “temporarily deformable”.  Thus, there is no specific teaching against such a material for the clip by Voegele.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the clip is biased to a certain configuration and can be temporarily deformed to a different configuration via the application of an external force, and where the clip is recoverable from deformation back to the original configuration automatically upon release of the force being applied to the clip) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771